DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 29 and 39, the limitation that “at least one of the back panel and the at least one side panel being foldable” is indefinite because claims 28 and 38 do not require either of these panels.  The overlapping alternative language is confusing and contradictory on its face and fails to particularly point out and distinctly claim the subject matter of the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21, 23, 27, 28, 31, 33, 37, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over McDonald (US-2006/0191529).
As to claim 21 and 23, 31, and 33, McDonald teaches an electric fireplace produced by
providing an electric heater 21 to the user that is configured to provide heated
air (see paragraph 0026);
providing an electric, flame generator 29, 31, (see paragraphs 0027-0030) to the user that is configured to generate a simulated flame;
installing the heater and the flame generator into the structural opening
independently of one another (see figure 2); and
McDonald does not teach electrically connecting the flame generator to the heater with a connector cable that is electrically coupled at one end to the flame generator and electrically coupled at the other end to the heater. McDonald does teach an additional display element, light source 23, that is electrically coupled to the heater by wiring 35 (see figure 3, paragraph 0024).  It would have been obvious to one of ordinary skill in the art to connect the flame simulator to the heater with a connector cable, as taught by McDonald for the additional light source, in order to use a single power supply for the entire appliance.
As to claim 27, 28, 37 and 38, McDonald shows the fireplace including base, back and side panels that are installed in a fireplace housing independently of the flame generator (see figure 3).

Claim 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over McDonald (US-2006/0191529) and further in view of Lu (US-10247375).
As to claim 22 and 24, 32, and 34, McDonald does not explicitly teach a DC connector cable.  Lu teaches an electric fireplace and includes a control board 41 that provides a DC power source for a lamp 40 connected by a wire 45  (see Lu figure 4 column 3 lines 36-65).  It would have been obvious to one of ordinary skill in the art to connect the flame simulator of McDonald with a DC connector cable as taught by Lu, in order to provide low voltage DC to, e.g. LEDs or other DC electrical devices of the flame simulator.

Claims 25 and 26, 30, 35, 36, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over McDonald (US-2006/0191529) in view of Bourne (US-2018/0347820).
As to claim 25 and 35, McDonald teaches a simulated log 31. (see McDonald figure 3).  McDonald does not teach a grate.  Bourne teaches a electric fireplace with imitation logs 18 supported by a grate 22 (see Bourne figures 1, 2a-c,  
As to claim 26 and 36, McDonald and Bourne do not teach that the connector cable is coupled to the grate.  The claim is not patentable because the grate and the logs are not real, they are merely ornamental imitations made to appear like a real fireplace.  The location where a connector cable couples to an ornamental element is a matter of ornamental design as there is no functional significance to the cable connecting to any particular portion of an imitation fire.  It has been held that matters related to mere ornamentation cannot be relied upon for patentability. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947)
As to claims 30 and 40, McDonald teaches control circuitry (see paragraph 0025) but does not specify a “processor”.  Bourne teaches that the controller 26 can includes a processor (see Bourne paragraph 0031).  It would have been obvious to one of ordinary skill in the art to include a processor in the control circuitry taught by McDonald as a routine expedient for providing logical control with predictable results.

Claims 29 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over McDonald (US-2006/0191529) in view of Robl (US-2015/0131275).
As to claims 29 and 39, McDonald does not teach that the panels are foldable.  Robl teaches a decorative lighting assembly with a simulated flame and includes panels that are foldable (see Robl, figures 1, 3, and 4, 9, 10, paragraph 0028).  It would have been obvious to one of ordinary skill in the art to form the panels of the fireplace of McDonald with foldable construction as taught by Robl, in order to produce a housing for the display that is cheaper and easier to assemble.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E VERAA whose telephone number is (571)272-2329. The examiner can normally be reached M-F, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CeV/Examiner, Art Unit 3636                                                                                                                                                                                                        
/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636